DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are allowed.

 
Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Wild), alone or in combination fails to teach, a location of the segregated data and the segregated data to be stored in at least one of: the local device of the local environment or the shared data center, and both the local device and the shared data center; e. link the shared data center to the local environment for both the first and the second industrial automation system; and f. provide, based on the analysis of the segregated data, instructions to at least one client device associated with the local environment, wherein the shared data center is further configured to allocate a plurality of computing resources to the first and the second industrial automation system based on an Appl. No. 16/370,913Page 3 Docket No.: H214239-US efficiency of functions associated with the shared data center, the first industrial automation system, and the second industrial automation system; and g. implement system security updates and patch operations location, on a scheduled time interval, for equipment associated with the first and the second industrial automation system located at a separate remote location, wherein the shared data center is further configured to reduce and control a number of operator with physical access to the system to enhance security of the system.in combination with other elements of the claim.  

Claims 14 and 20 has similar limitations and therefore has similar reasons for allowance.   



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119